08/03/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0150
                            No. DA 21-0150


 STATE OF MONTANA,

             Petitioner and Appellee,                  ORDER GRANTING
                                                     APPELLEE’S UNOPPOSED
      v.                                             MOTION FOR EXTENSION
                                                           OF TIME
 PAMELA JO POLEJEWSKI,

              Respondent and Appellant.


      Pursuant to the Motion by Appellee,

      IT IS HEREBY ORDERED that the Appellee is granted an extension of time

until September 9, 2021, to file its answer brief.

       DATED this _____ day of August, 2021.



                                        ________________________________




                                           1
                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                       August 3 2021